ao nN Dn WA FP WO ND

\o

10
1]
12
13
14
15

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT

United States Attorney
LAURA D. WITHERS
Assistant United States Attorney i=, EF
2500 Tulare Street, Suite 4401 if 4
Fresno, CA 93721 ss
Telephone: (559) 497-4000 , ~  SEp
Facsimile: (559) 497-4

imile: (559) 099 & a HER Ky

 

9. By}
Attorneys for Plaintiff R Co
United States of America ee
; ERK
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 7 CASE NO. 1:19-CR-00185-LJO-SKO

Plaintiff, STIPULATION AND PROTECTIVE ORDER
BETWEEN THE UNITED STATES AND
ve DEFENDANT SHERMAN SMITH
SHERMAN SMITH, _ COURT: Hon. Stanley A. Boone
Defendant.

 

 

WHEREAS, the discovery in this case is voluminous and contains a large amount of personal
and confidential information including but not limited to dates of birth, telephone numbers, residential
addresses, and social security numbers of victims of the charged scheme (“Protected Information”); and
| WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
unauthorized disclosure or dissemination of this information to anyone not a party to the court
proceedings in this matter;

The parties agree that entry of a stipulated protective order is appropriate.

THEREFORE, Defendant Sherman Smith, by and through his counsel of record (“Defense —
Counsel”), and the United States of America, by and through Assistant United States Attorney Laura D.
Withers, hereby agree and stipulate as follows:

1. This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of
Criminal Procedure, and its general supervisory authority.

2. This Order pertains to all discovery provided to or made available to Defense Counsel as

[PROPOSED] PROTECTIVE ORDER I

 

 

 
 

sa DN NN f

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

y

part of discovery in this case (hereafter, collectively known as “‘the discovery”).

3, By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any
documents that contain Protected Information with anyone other than Defense Counsel attorneys,
designated defense investigators, and support staff. Defense Counsel may permit the Defendant to view
unredacted documents in the presence of his attorney, defense investigators, and support staff. The
parties agree that Defense Counsel, defense investigators, and support staff shall not allow the .
Defendant to copy Protected Information contained in the discovery. The parties agree that Defense
Counsel, defense investigators, and support staff may provide the Defendant with copies of documents
from which Protected Information has been redacted.

4, The discovery and information therein may be used only in connection with the litigation
of this case and for no other purpose. The discovery is now and will forever remain the property of the
United States of America (“Government”). Defense counsel will return the discovery to the
Government at the conclusion of the case after the exhaustion of all direct and collateral appeals.

5. Defense Counsel will store the discovery in a secure place and will use reasonable care to
ensure that it is not disclosed to third persons in violation of this agreement.

6. Defense Counsel shall be responsible for advising the Defendant, employees, and other
members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

7. In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to
withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by
this Order.

///
///
///
//1
///
///
///
//1

[PROPOSED] PROTECTIVE ORDER

4

 
oC FF “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS SO STIPULATED.

Dated: September 5, 2019 MCGREGOR W. SCOTT
: , United States Attorney

By: _/s/Laura D. Withers
LAURA D. WITHERS
Assistant United States Attorney :

Dated: By: _/s/Roger Wilson
ROGER WILSON
Attorney for Defendant
SHERMAN SMITH

IT IS SO ORDERED.

naa 7B Ad

 

[PROPOSED] PROTECTIVE ORDER

 

 
